OMAN, Justice (dissenting). As observed in the majority opinion, this is the second time this cause has been before us upon a writ of certiorari directed to the New Mexico Court of Appeals. On the first occasion I disagreed with the majority, because I am of the opinion that the prior decision of the Court of Appeals was correct. American Automobile Ass’n, Inc. v. Bureau of Revenue, 87 N.M. 330, 533 P.2d 103 (1975). That court has now reached the same result it reached in its prior opinion, but for a different reason. American Automobile Ass’n, Inc. v. Bureau of Rev., 86 N.M. 569, 525 P.2d 929 (Ct.App.1974); American Automobile Ass’n, Inc. v. Bureau of Revenue, 88 N.M. 148, 538 P.2d 420 (Ct.App.1975). I again concur in that result and in the reasoning advanced by the Court of Appeals in its latest opinion in support of that result. In addition to the reasoning of the Court of Appeals, with which I agree, I particularly point out, as did the Court of Appeals in its latest opinion [American Automobile Ass’n, Inc. v. Bureau of Revenue, 88 N.M. 148, 538 P.2d 420 (Ct.App.1975)], that the term “business organization,” as used in § 72-16A-12.27, N.M.S.A.1953 (Repl.Vol. 10, pt. 2, Supp.1973), is not defined in the statute and is ambiguous. Since this is a case involving an exemption from taxation we are bound by the following principles of construction : (1) Taxation is the rule, and exemption therefrom is the exception. Flaska v. State, 51 N.M. 13, 177 P.2d 174 (1946). (2) A statutory exemption from taxation must be strictly construed against the person claiming the exemption and in favor of the taxing authority. McKee v. Bureau of Revenue, 63 N.M. 185, 315 P.2d 832 (1957); Peisker v. Unemployment Compensation Commission, 45 N.M. 307, 115 P.2d 62 (1941); Samosa v. Lopes, 19 N.M. 312, 142 P. 927 (1914); Rock v. Commissioner of Revenue, 83 N.M. 478, 493 P.2d 963 (Ct.App.1972). (3) Exemptions from taxation are never presumed, and the burden is on one claiming an exemption to clearly establish a right to that exemption. Flaska v. State, supra; Iden v. Bureau of Revenue, 43 N. M. 205, 89 P.2d 519 (1939); Rock v. Commissioner of Revenue, supra; Reed v. Jones, 81 N.M. 481, 468 P.2d 882 (Ct.App. 1970). (4) A legislative intention to create an exemption from taxation must be expressed in clear and unambiguous language. Flaska v. State, supra; Reed v. Jones, supra. (5) A claim of exemption from taxation should be sustained only if it comes within the express letter or necessary scope of the exempting language. McKee v. Bureau of Revenue, supra; Sarnosa v. Lopes, supra. Guided by these rules of construction, which have long been recognized by the courts of this state, I am unable to construe the language in question as embracing the petitioner. For all the reasons stated by the Court of Appeals, and for the additional reasons herein stated, I respectfully dissent.